DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3-5, 9, 11-13, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (US 2012/0226866), “Bozek”, in view of Schmisseur et al. (US 2004/0128452), “Schmisseur”.

2.	As per claim 1, Bozek discloses a CPU core cluster [Processing Unit 16, figure 1]; at least one level of cache [Cache 32, figure 1]; a prefetcher [a cache controller, figure 6]; and a memory [Storage, figure 3], wherein the CPU core cluster is configured to deliver a data access request to a first cache of the at least one level of cache [accessing one of the Level 1-3 caches, figure 6], and the prefetcher is configured to: generate a first prefetch-from address based on a first prefetching algorithm, and a historical data access request [determining a target cache address based on an algorithm and a cache hit ratio, figures 10A & 10B].
	Bozek does not disclose expressly an address of data that is currently needs to be accessed in the memory; and load data.
[a memory address, abstract]; and load data [loading data from the memory to a cache line, abstract].
	Bozek and Schmisseur are analogous art because they are from the same field of endeavor of prefetch.
	It would have been obvious to a person of ordinary skill in the art to modify Bozek by including the cache line allocation as taught by Schmisseur in the abstract.
	The motivation for doing so would have been to increase the data access efficiency as expressly taught by Schmisseur in paragraph 2.

3.	As per claim 3, the cited prior arts disclose wherein the first cache is a last level cache of the at least one level of cache [Level 3 Cache, figure 6, Bozek].

4.	As per claim 4, the cited prior arts disclose wherein the at least one level of cache comprises two levels of cache, and the first cache is a level 2 cache of the two levels of cache [Level 1-3 caches, figure 6, Bozek]; and the CPU core cluster being configured to deliver the data access request to the first cache comprises: the CPU core cluster being configured to deliver the data access request to a level 1 cache of the two levels of cache [Level 1 Cache, figure 6, Bozek], wherein a cache controller of the level 1 cache is configured to send the data access request to the level 2 cache [Level 2 Cache, figure 6, Bozek] when determining that the data corresponding to the first address does not exist in the level 1 cache [cache miss, abstract, Schmisseur]; or the CPU core cluster being configured to deliver the data access request to the first cache comprises: the CPU core cluster being configured to deliver the data access request to a level 1 cache of the two levels of cache [Level 1 Cache, figure 6, Bozek], wherein the cache controller of the level 1 cache is configured to feed back response information to the CPU core cluster when determining that the data corresponding to the first [cache miss, abstract, Schmisseur]; and the CPU core cluster delivers the data access request to the level 2 cache of the two levels of cache after receiving the response information [Level 2 Cache, figure 6, Bozek].

5.	As per claim 5, the cited prior arts disclose wherein the prefetcher is configured to store a plurality of prefetching algorithms, and the prefetcher is configured to determine the first prefetching algorithm [cache line fill, abstract, Schmisseur] from the plurality of prefetching algorithms [a prefetching algorithm, figures 10A & 10B, Bozek] based on an application program [applications, figure 3, Bozek] currently running on the terminal device.

6.	As per claim 20, the cited prior arts disclose wherein the at least one level of cache comprises three levels of cache [Level 1-3 caches, figure 6, Bozek].

7.	As per claim 21, the cited prior arts disclose wherein the CPU core cluster being configured to deliver the data access request to the first cache comprises: the CPU core cluster being configured to deliver the data access request to a level 1 cache of the three levels of cache [Level 1 Cache, figure 6, Bozek], wherein a cache controller of the level 1 cache is configured to send the data access request to the level 2 cache [Level 2 Cache, figure 6, Bozek] when determining that the data corresponding to the first address does not exist in the level 1 cache [cache miss, abstract, Schmisseur]; and a cache controller of the level 2 cache being configured to send the data access request to the level 3 cache [Level 3 Cache, figure 6, Bozek] when determining that the data corresponding to the first address does not exist in the level 2 cache [cache miss, abstract, Schmisseur]; or the CPU core cluster being configured to deliver the data access request to the first cache  comprises: the CPU core cluster being configured to deliver the data access request to a level 1 cache of the three levels of cache [Level 1 Cache, figure 6, Bozek], wherein the cache controller of the level 1 cache is [Level 2 Cache, figure 6, Bozek] when determining that the data corresponding to the first address does not exist in the level 1 cache [cache miss, abstract, Schmisseur]; the cache controller of the level 2 cache being configured to feedback response information to the CPU core cluster when determining that the data corresponding to the first address does not exist in the level 2 cache [cache miss, abstract, Schmisseur]; and the CPU core cluster being further configured to deliver the data access request to the level 3 cache [Level 3 Cache, figure 6, Bozek] of the three levels of cache after receiving the response information.

8.	As per claims 9, 11-13, 22, and 23, the examiner directs the applicant’s attention to claims rejection above.

9.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bozek et al. (US 2012/0226866), “Bozek”, in view of Schmisseur et al. (US 2004/0128452), “Schmisseur”, as applied to claims 1, 3-5, 9, 11-13, and 20-23 above, and further in view of Koo (US 2005/0138277).

10.	As per claims 8 and 16, Bozek and Schmisseur disclose the features recited in claims 1 and 9.
	Bozek and Schmisseur does not disclose expressly a DDR SDRAM.
	Koo discloses a DDR SDRAM in figure 3.
Bozek, Schmisseur, and Koo are analogous art because they are from the same field of endeavor of storage device control.
	It would have been obvious to a person of ordinary skill in the art to modify Bozek and Schmisseur by including the DDR SDRAM as taught by Koo in figure 3.
	The motivation for doing so would have been increased data access speed as expressly taught by Koo in paragraph 5.

Conclusion
Subject Matter Considered Allowable.
	Claims 2, 6, 7, 10, 14, and 15 are objected to.
The primary reasons for allowance of claims 2 and 10 in the instant application is the combination with the inclusion in these claims that “wherein the prefetcher being configured to…generate the first prefetch-from address based on the first address offset and the first address”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 6 and 14 in the instant application is the combination with the inclusion in these claims that “wherein the prefetcher is configured to determine the first prefetching algorithm based on a hit rate or a miss rate during data prefetching, wherein the hit rate is a ratio of data that is of prefetched data and that is accessed by the CPU core cluster to the prefetched data, and the miss rate is a ratio of data that is of the prefetched data and that is not accessed by the CPU core cluster to the prefetched data”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 7 and 15 in the instant application is the combination with the inclusion in these claims that “wherein the prefetcher has-includes N prefetching algorithms, each prefetching algorithm takes effect in one period, and the prefetcher is further configured to: perform data prefetching in each of N periods based on a prefetching algorithm that takes effect in the period; determine a first hit rate of data prefetching performed based on the prefetching algorithm that takes effect in each of the N periods, to obtain N first hit rates; and determine a highest first hit rate of the N first hit rates, and determine that a prefetching algorithm corresponding to the highest first hit rate is the first prefetching algorithm, wherein the first hit rate is a ratio, to the prefetched data, of data that is of the prefetched data and that is accessed by the CPU core cluster after the prefetched data is stored to the first cache by the prefetcher based on the prefetching algorithm that takes effect in the period”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  


B.	Claims Rejected
	Claims 1, 3-5, 8, 9, 11-13, 16, and 20-23 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138